DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-8 and 19 in the reply filed on 07 February 2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fiset.
	There is disclosed in Fiset an apparatus, comprising: source 32 of plant material (coffee bean) and liquid; an emitting means 7, 9 for emitting electromagnetic signals (ultra violet) at one or a range of frequencies within a predetermined range of frequencies; locating means (platform) to locate the plant material and liquid at a distance from the emitting means such that the electromagnetic signals pass into the plant material and liquid to enhance the extraction of a component from the plant material, wherein the electromagnetic signal is emitted as a series of pulses during the infusion.
	It should be noted that it is known in the art to infuse coffee within a container such as the source 32 of Fiset.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spigno et al. in view of Fehr et al.
	Spigno describes the enhanced extraction of a component (tea polyphenols) from a plant material (tea) with a liquid (water) added thereto, wherein an emitting means (microwave emitter) for emitting electromagnetic signals (digital radio or microwave) at a range of frequencies is provided, and a locating means (oven support surface) is provide to locate the plant material and liquid at a distance from the emitting means such that the electromagnetic signals pass into the plant material and liquid (placed within a beaker) to enhance the extraction of the component from the plant material.
	Fehr describes (col. 4, lines 61-75) the emission of electromagnetic signals (digital radio waves) to a beverage or other foodstuff, wherein the signals are emitted as a sequence of pulses.
	It would have been obvious to one skilled in the art to substitute the method at which the electromagnetic signals of Spigno are emitted, with the pulse emission method described in Fehr, in order to reduce power consumption by the apparatus.
	In regards to claims 4 and 5, the claims fail to further structurally limit the subject matter of independent claim 1. The temperature of the liquid is not a differentiating feature of the invention.
	In regards to claim 8, without specific structure describing the recited app, such an element fails to further structurally limit the subject matter of independent claim 1. It is old and well known in the art that a microwave oven is run by a specific software program which is some how loaded to the oven control elements.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art references to Druga et al., Tanaka, Bourke Jr. et al., Wey and Holcomb et al. are cited for their disclosure of the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINALD ALEXANDER/
Examiner
Art Unit 3761